Citation Nr: 1302656	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left knee status post left knee arthroplasty. 

2.  Entitlement to a rating in excess of 30 percent for left knee status post left knee arthroplasty.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968 and from January 1991 to October 1991.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied an increased rating for the Veteran's service-connected left knee disability and denied service connection for a right knee disorder as secondary to such service-connected disability, respectively. 

In November 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the Veteran's hearing, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Veteran's Virtual VA claim file indicates that private treatment records were added to the record in December 2012, which was after the RO last adjudicated the claims on appeal.  These records appear to have been submitted in support of a new claim filed by the Veteran in November 2012.  Notably, one of the treatment records addresses right knee pain and the records were not submitted with a waiver of review by the AOJ.  The treatment record is redundant of the Veteran's statements of record regarding right knee pain.  Moreover, as the Board herein grants the Veteran's claim for service connection of a right knee disorder, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  Nevertheless, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran testified that he is unemployed due, at least in part, to symptoms of his service-connected left knee disability, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  

In November 2012, the Veteran filed a claim of entitlement to service connection for a heart condition as secondary to Agent Orange exposure.  While it appears that the AOJ has started developing the claim, it has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for the left knee disability as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, right knee degenerative arthritis is exacerbated by his service-connected left knee total knee arthroplasty. 


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right knee degenerative arthritis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  

In the present case, the Veteran claims entitlement to service connection for a right knee disorder as secondary to his service-connected left knee disability.  Specifically, he claims that he began to notice problems with his right knee in 2007, after his total knee arthroplasty for his service-connected left knee status post left knee arthroplasty.  He contends that he was putting excess pressure on the right knee to compensate for his left knee disability.  Therefore, the Veteran alleges that secondary service connection for a right knee disorder is warranted.

The Board notes that the Veteran does not allege, nor does the record reflect, that his right knee disorder is related to service on a direct basis.  In this regard, the Board notes that a January 1968 Report of Medical Examination noted that the Veteran experienced a torn right medial meniscus in October 1967.  However, this appears to be a typographical error as the remaining service treatment records indicate that the Veteran underwent treatment and surgery for a left knee injury in September 1967 and October 1967.  A provisional diagnosis in September 1967 was torn cartilage in the left knee.  Service clinical records indicate that the Veteran was diagnosed with a torn medial meniscus of the left knee and chondromalacia patellae.  He underwent surgery on the left knee in October 1967 for excision of the entire medial meniscus.  Moreover, the Veteran has offered sworn testimony that he did not experience any right knee injury in service and that his claim is limited to secondary service connection.  Transcript [T.] pages 20-21.  Therefore, the Board will proceed with adjudication on the basis of secondary service connection only.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in September 2008, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).

As to element (1) of Wallin, the medical evidence of record demonstrates that the Veteran is currently diagnosed with degenerative arthritis of the right knee.  See December 2008 VA examination report as well as September 2008 letter from Dr. C.  Regarding element (2) of Wallin, he was originally granted service connection for a left knee disability in January 1969.  In March 2007, he underwent a total knee arthroplasty and his disability rating code was changed to reflect service connection for the total knee arthroplasty.  Elements (1) and (2) of Wallin have therefore been met.

Turning to element (3) of Wallin, the evidence is in relative equipoise.  Weighing in favor of the Veteran's claim is a September 2008 private opinion from Dr. C. in which he opined that the Veteran's right knee problems are causally related to his left total knee arthroplasty and having to compensate on the right side for his left knee pain.  He explained that such had exacerbated the Veteran's degenerative arthritis and pain to the right knee.  In reaching such conclusion, Dr. C. considered the Veteran's statements pertaining to the current symptoms related to his service-connected left knee disability, and his reports that he now walks with a limp and was developing right knee pain, as well as a physical examination of both knees.

Weighing against the Veteran's claim is a March 2009 VA examination report.  After a review of the record, an interview with the Veteran, and a physical examination, the VA examiner opined that the Veteran's right knee degenerative arthritis was less likely than not a result of or caused by the left knee injury sustained in service.  The examiner based his opinion on the fact that degenerative arthritis of the knee is very common in the Veteran's age group and that there is no evidence medical literature to directly correlate knee arthritis to a contralateral knee condition.  However, in rendering such opinion, the VA examiner did not address the Veteran's contentions that he put excess pressure on his right knee because he had to compensate for his left knee pain following the total knee arthroplasty in March 2007, or offer an opinion as to whether the Veteran's right knee disorder was aggravated by his service-connected left knee disability.  

A December 2008 VA opinion is also of record; however, it weighs neither in favor of nor against the claim.  In the opinion section of the December 2008 VA examination report, the VA examiner noted that osteoarthritis of the knee in this age group is common and there is no indication that the right knee osteoarthritis was caused by the left knee.  The examiner went on to note, "[h]owever, the patient's difficulties with his right knee are more likely than not a contributing factor to the symptoms he's having on the right side."  The examiner's statement that the right knee difficulties are a contributing factor of the right knee symptoms is incoherent.  As such, the examiner's statement has no probative value.  

Therefore, with respect to Dr. C.'s September 2008 and the VA examiner's August 2009 opinions, the evidence is in relative equipoise.  Both opinions were proffered by medical professionals with the requisite knowledge to offer a nexus opinion.  Moreover, both offer a rationale for their conclusions.  However, the Board finds that the August 2009 VA opinion does not address the question of aggravation of the Veteran's right knee disorder as a result of overcompensating for his service-connected left knee disability.  In contrast, Dr. C., after considering the Veteran's medical history with respect to both knees and his statements regarding his symptoms as well as a physical examination of both knees, opined that the Veteran's degenerative arthritis and pain to the right knee are exacerbated by his left total knee as a result of overcompensating.  Therefore, the Board finds that, resolving all doubt in favor of the Veteran, right knee degenerative arthritis was aggravated by his service-connected left knee total knee arthroplasty.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that service connection for right knee degenerative arthritis is warranted.

The Board notes in passing that although 38 C.F.R. §3.310(b)  indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b)  as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

Service connection for right knee degenerative arthritis is granted. 


REMAND

Regarding the claims for an increased rating for a left knee disability and a TDIU, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Regarding the claim for a rating in excess of 30 percent for the left knee total knee arthroplasty, the Veteran has indicated that his disability may have worsened since the last VA examination in March 2012.  Specifically, at his November 2012 hearing before the Board, he offered sworn testimony that he fell six months prior to the hearing (i.e., in May 2012, which was subsequent to the March 2012 VA examination) because his left knee gave out while he was walking.  T. page 8.  The March 2012 VA examination had previously found no instability or subluxation.  Thus, while his last VA examination is less than one year old, the Board finds that it has little choice but to remand the matter for a contemporaneous VA medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Moreover, the Veteran testified at his Board hearing that he experienced burning in his left knee when he kneels and had numbness on the left side of the left knee.  Therefore, on Remand, the VA examiner should evaluate the Veteran's orthopedic symptoms as well as any neurological symptoms related to the left knee disability.  If the examiner finds neurological impairment, he or she should indicate whether such is a manifestation of the Veteran's service-connected left disability and the severity of such impairment. 

Additionally, the examiner should clarify any tibia and fibula impairment that was noted in the March 2012 VA examination report.  Specifically, on the March 2012 disability benefits questionnaire (DBQ), the examiner indicated that the Veteran has impairment of the tibia and fibula and that the impairment was a leg length discrepancy.  On Remand, the examiner should clarify the severity of the tibia and fibula impairment.   

Regarding the claim for TDIU, as noted above the claim has been raised by the record.  At his hearing before the Board, the Veteran testified that he was formerly  employed as a security guard at a courthouse but had to retire early due to his left knee disability.  T. page 9.  He testified that he currently works part-time, two days per week for four hours each day, at a desk job.  Id.  He offered sworn testimony that his knee would prohibit him from getting a full-time job or being gainfully employed in a full-time position.  T. page 10.  He explained that he could not sit for eight hours in a chair, nor stand all day.  T. page 11.    

Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities, which now include his right and left knee disabilities as well as scars of the left knee.  Furthermore, an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities, to include his left and right knee disabilities as well as scars of the left knee.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his left knee disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary orthopedic and neurological tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left knee, expressed in degrees.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If the examiner notes pain on motion, the examiner should indicate the degree at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should clarify the finding of tibia and fibula impairment noted in the March 2012 VA examination report.  The examiner should note whether the impairment results in malunion with slight, moderate or marked knee disability, or whether the impairment results in nonunion with loose motion requiring a brace.  

The examiner should also conduct the appropriate neurological testing to determine whether the Veteran has any neurological impairment related to his left knee disability.  The examiner should consider the Veteran's statements of a burning sensation when kneeling and numbness on the left side of the left knee in reaching any determination.  If the examiner finds that the Veteran has neurological impairment as a manifestation of his total knee arthroplasty, the examiner should identify the affected nerve and express a measurement of severity of the neurological impairment.     

Following a review of the record and a physical examination, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for a right knee disability, a left knee disability, and scars of the left knee. 

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements. The examiner should provide supporting rationale for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


